MEMORANDUM **
In these consolidated appeals, Luis Angel Botello appeals from the 63-month sentence imposed following his guilty-plea conviction for being an alien in the United States after deportation, in violation of 8 U.S.C. § 1326, and from the six-month concurrent sentence imposed following revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm
Botello contends his sentences are substantively unreasonable. The within-Guidelines sentences are substantively reasonable in light of the totality of the circumstances and the sentencing factors set forth in 18 U.S.C. §§ 3553(a) and 3583(e). See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.